Citation Nr: 1604884	
Decision Date: 02/09/16    Archive Date: 02/18/16

DOCKET NO.  06-28 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to special monthly compensation (SMC) at the housebound rate or based on aid and attendance.


REPRESENTATION

Appellant represented by:	Sean A. Kendall, Attorney


ATTORNEY FOR THE BOARD

K. Hughes, Counsel



INTRODUCTION

The Veteran served on active duty from September 1977 to February 1985.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2003 rating decision of the Department of Veterans Affairs (VA) Regiona1 Office (RO) in Los Angeles, California.  

The claim for SMC based on aid and attendance was most recently before the Board in August 2012 when it was remanded for additional development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Due to his service-connected disabilities, the Veteran is so helpless as to be in need of regular aid and attendance of another person.


CONCLUSION OF LAW

The criteria for SMC based on the need for the regular aid and attendance have been met.  38 U.S.C.A. § 1114(l) (West 2014); 38 C.F.R. §§ 3.102, 3.350(b), 3.352 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Given the grant of the benefit sought on appeal, further discussion of the Board's duties to notify and assist as to this matter is not necessary.

Special monthly compensation based on the need for aid and attendance of another is payable when the veteran, due to service-connected disability, is so helpless as to be in need of regular aid and attendance.  See 38 U.S.C.A. § 1114(l); see also 38 C.F.R. § 3.350(b).  Pursuant to 38 C.F.R. § 3.352(a), the following criteria are to be considered for determining whether a claimant is in need of the regular aid and attendance of another person: (1) the inability of the claimant to dress himself or to keep himself ordinarily clean and presentable; (2) frequent need of adjustment of any special prosthetic or orthopedic appliance which, by reason of the particular disability, cannot be done without aid; (3) the inability of the claimant to feed himself through the loss of coordination of the upper extremities or through extreme weakness; (4) the inability to attend to the wants of nature; or, (5) a physical or mental incapacity that requires care and assistance on a regular basis to protect the claimant from the hazards or dangers incident to his or her daily environment.  

A veteran need show only one of the enumerated factors identified in 38 C.F.R. § 3.352(a) to establish entitlement to aid and attendance.  Turco v. Brown, 9 Vet. App. 222, 224 (1996).  Moreover, it is only necessary that the evidence establish that the veteran is so helpless as to need regular aid and attendance, not that there be a constant need.  See id.  The performance of the necessary aid and attendance service by a relative of the claimant or other member of his or her household will not prevent the granting of the additional allowance.  38 C.F.R. § 3.352(c).  

The Board finds that SMC for aid and attendance is warranted because the evidence shows that the Veteran needs assistance to dress himself and keep himself ordinarily clean and presentable.  The Veteran is service connected for posttraumatic stress disorder (PTSD), degenerative disc disease of the lumbar spine, residuals of right knee medial meniscectomy, right ankle disorder, cervical spine injury, right knee arthritis, ischemic necrosis of the right wrist, left knee disorder, residuals of left ankle fracture, and thoracic spine disorder.  

A May 2003 fee basis VA examination report notes that the Veteran "has an attendant who performs many of the activities of daily living such as ... assists some with dressing..."  The examiner further noted that the Veteran has "decreased ability for ambulation, prolonged sitting and prolonged standing."  The diagnosis included "[a]id and attendance due to decreased ability to ambulate and perform self-care due to multiple orthopedic injuries."  

On January 2010 VA examination, the Veteran reported that he required assistance with feeding himself, dressing/undressing, bathing, grooming and toileting.  On examination, it is noted that the Veteran's ability to feed himself and bathe was normal; however, he experienced "some difficulty" with dressing/undressing and grooming.  The diagnosis was that the Veteran "does not qualify for aid and attendants."  

A September 2011 VA back examination report notes that the Veteran "can perform all functions" and that he does not require the assistance of another person to protect himself from the hazards or dangers incident to his daily environment as a result of his back (degenerative arthritis and lumbosacral strain).  The examiner explained that the Veteran drove himself to the clinic, ambulates with a steady gait (to and from the waiting room and the exam room), lives independently, and drives to get food when he wants to.  The examiner noted that the Veteran's "ability to walk more than 1/2 block is compromised, but this may well be because of comorbidities (other injuries and morbid obesity.)"  The examiner concluded that "regular aid and attendance of another person cannot be justified" because his gait is steady using a cane, he can answer questions appropriately and travel independently using his vehicle.  

A September 2011 VA PTSD examination report includes the opinion that the Veteran "does not require the assistance of another to protect himself from the hazards or dangers incident to his daily environment because of mental incapacity as related to chronic PTSD."  The examiner noted that the "Veteran identified difficulties in managing his housework/caring for home as related to severe and unremitting orthopedic pain."  

A February 2012 statement from the Veteran's attendant notes that the attendant helps the Veteran with activities such as cleaning, cooking, dressing and bathing and looks after him because people steal from the Veteran and take advantage of him. 

A May 2011 report of VA Examination for Housebound Status or Permanent Need for Regular Aid and Attendance shows that the Veteran required assistance in bathing and tending to other hygiene needs and that he had "instability of gait due to knee, ankle and back pain."  It is also noted that he has balance problems with ambulation and stays at home except to attend his medical appointments.  

On March 2012 report of VA Examination for Housebound Status or Permanent Need for Regular Aid and Attendance it is noted that the Veteran is unable to prepare his own meals and needs assistance in bathing and tending to other hygiene needs (because he is unable to stand for long periods due to pain.)  The examiner also that the Veteran had gait instability and balance problems due to back and knee pain.  

Private treatment records show that the Veteran sought treatment for back and bilateral leg pain in May 2012.  He reported using a walker in the last month.  On examination, the Veteran was able to sit and stand unaided and support weight on his toes and heels.  There were no complaints of weakness, sensory loss or loss of bowel/bladder.

A November 2012 report of VA Examination for Housebound Status or Permanent Need for Regular Aid and Attendance notes that the Veteran is able to feed himself and tend to his hygiene needs without assistance and prepare his own meals "with assistive device - cane."  The examiner noted that the Veteran has an unstable gait due to knee and back pain and is unable to lean or sit for prolonged periods due to pain.  The examiner also noted that the Veteran has balance problems when ambulatory and stays home most of the time (with the exception of going to doctor visits.)  

On February 2013 report of VA Examination for Housebound Status or Permanent Need for Regular Aid and Attendance, it is noted that the Veteran needs to be in a wheelchair when he is out of bed and he can sit for 5 minutes without pain.  It is also noted that chronic intractable back pain (lower, mid and cervical spine), instability to ambulate due to arthritis of both knees and ankles and weakness of his dominant hand due to right wrist arthritis affected the Veteran's ability to protect himself from the daily environment.  He is unable to dress/undress himself, bathe, groom or perform toileting functions and had marked difficulty with feeding himself.  The Veteran was unable to walk or stand without assistance and left home for medical care only.  The examiner opined that the Veteran is "unable to perform several activities of daily living such as- toileting, grooming, bathing.  He has difficulty holding onto objects due to his arthritis of his dominate right hand.  He cannot ambulate and needs assistance getting out of bed and into his wheelchair.  He is unable to be independent with his wheelchair due to weakness and pain in his wrists.  He is unable to sit for more-than 5 min without pain due to severe degenerative changes in his spine and spinal stenosis."  `

An April 2015 letter from County of Santa Barbara, Department of Social Services, Adult Protective Services division states that the Veteran "is in need of personal care and requires assistance to complete activities of daily living."  It is also noted that the Veteran "lacks the proper equipment and assistance to remain safe in his own home."  

In a June 2015 Memorandum, the RO referred the Veteran's claim to the Director, Compensation Service, for an advisory opinion.  The RO recommended "that the [V]eteran be awarded an extra schedular evaluation of SMC L for Aid and Attendance from May 21, 2012, the date the Social work consult from West Los Angeles shows the Veteran in need for assistance for his activities of daily living due to his service connected disabilities."  

In a September 2015 advisory opinion, the Director, Compensation Service, found that "[t]he totality of the objective evidence does not support extra-schedular entitlement to A&A."  The Director noted that "the Veteran has difficulties with activities of daily life without preclusion" and he "is shown to need help with housecleaning, unable to travel for long periods with a slow and painful gait;" however, "[h]e is shown to be able to ambulate, manage his own financial affairs, have control of his upper extremities and operate his own vehicle."  The Director concluded that, "because objective evidence fails to show the Veteran's need rises to the level of A&A, extra-schedular consideration is not warranted pursuant to 38 U.S.C.§ 1114(l)."

There is conflicting evidence as to whether the Veteran requires the regular aid and attendance of another person; however, the evidence includes probative medical opinions indicating that his physical incapacity due to his service-connected disabilities causes him to require care or assistance on a regular basis to protect him the hazards or dangers incident to his daily environment.  The evidence is thus at least evenly balanced as to whether the Veteran's service connected disabilities cause him to be so helpless, as to be in need of actual personal assistance from others.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to SMC based on the need for A&A is therefore warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board is aware that in May 2015 the Director offered a negative opinion, finding that the totality of the evidence did not support an extraschedular assignment of a TDIU prior to February 21, 2003. But ultimately the Board finds that the Director's May 2015 negative opinion has little probative value. It is not based on current examination results. It does not appear to be based on a thorough or detailed review of the medical record, as it makes no specific references to the Veteran's post-service medical history, any general medical principles or any medical expertise. This fact is particularly important, in the Board's judgment, as it is the presence of such references that make for a more convincing rationale. See Bloom v. West, 12 Vet. App. 185, 187   (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"). See Prejean v. West, 13 Vet. App. 444, 448-9   (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion.); Elkins v. Brown, 5 Vet. App. 474, 478   (1993) (medical opinions as to a nexus may decline in probative value where the physician fails to discuss relevant medical history).

The Veteran indicated in a March 2012 statement that he was not seeking housebound benefits, which had previously been granted, but in any event, whether the Veteran is entitled to SMC at the housebound rate is moot, as SMC based on the need for A&A is the greater monetary benefit.  Compare 38 U.S.C.A. § 1114(l) with 1114(s).

ORDER

Subject to the laws and regulations governing the payment of monetary benefits, special monthly compensation based on the need for aid and attendance of another person is granted.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


